DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 6/15/21 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi US 2015/0014474 (“Hirabayashi”).  Regarding claim 1, Hirabayashi disclosed a sheet guide mechanism for sandwiching a sheet medium between a reception portion (61) and a guide portion (99) and for guiding the sheet medium, 
the guide portion being configured to be movable to a guide position in which the guide portion faces the reception portion to sandwich the sheet medium (Figure 9B), and to an open position in which the sheet medium is insertable and removable from between the reception portion and the guide portion (Figure 9A), the sheet guide mechanism comprising: 
a first engagement portion (91) configured to engage with the guide portion to move the guide portion to the guide position, and

 	wherein the cover is movable to a closed position in which the cover covers the sheet medium (Figure 9B), and to an open position (Figure 9A) in which the cover forms an opening that allows handling of the sheet medium,
  	while the cover moves to the closed position, the second engagement portion contacts the first engagement portion to displace the first engagement portion, and thus the guide portion moves to the guide position, and 
 	while the cover moves from the closed position to the open position, the second engagement portion and the first engagement portion are separated from the reception portion, and the guide portion moves from the guide position to the open position.  
 	Regarding claim 2, Hirabayashi disclosed a biasing member (87) configured to bias the guide portion toward the open position, wherein while the cover moves to the closed position, the guide portion is pressed, by the first engagement portion, against a biasing force of the biasing member, and the guide portion moves to the guide position.  
	Regarding claim 3, Hirabayashi disclosed the reception portion and the guide portion are disposed at two locations away from each other in a width direction intersecting a transport direction of the sheet medium, and at least one of the reception portion and the guide portion includes a regulating surface that abuts the sheet medium to regulate movement in the width direction of the sheet medium (see at least Figure 11).  

 	Regarding claim 5, Hirabayashi disclosed a printing apparatus, comprising: a transport unit (22) configured to transport the sheet medium;   
 	a printing unit (23) configured to perform printing on the sheet medium; and 
 	the sheet guide mechanism according to claim 1, wherein 
 	the sheet medium transported by the transport unit is guided by the sheet guide mechanism as explained above.  

Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive to overcome the rejections appearing above that were altered in light of the amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658